Citation Nr: 1548505	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-14 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to service-connected subcorneal acantholytic bullous dermatosis, autoimmune blistering disorder.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to service-connected subcorneal acantholytic bullous dermatosis, autoimmune blistering disorder.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1986 to February 1990, with subsequent service in the Naval Reserve. 

This matter comes to the Board of Veterans Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that relevant evidence was added to the claims file after the issuance of the December 2013 statement of the case, and the Veteran has not waived agency of original jurisdiction (AOJ) consideration of such evidence.  However, as the claims are being remanded, the AOJ will have an opportunity to consider all evidence received since the issuance of the December 2013 statement of the case in the readjudication of the Veteran's claims. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

As an initial matter, the Board finds that a remand is necessary in order to determine the nature and etiology of the Veteran's claimed fibromyalgia and chronic fatigue syndrome.  In October 2010, the Veteran underwent VA examination, during which she reported that both conditions had existed since June 1999 and described various symptoms particular to each condition.  Upon examination and review of the record, the examiner indicated that he could not render a diagnosis of either fibromyalgia or chronic fatigue syndrome because there was no pathology to support a diagnosis for either condition.  With respect to fibromyalgia, the examiner noted that the Veteran's reports concerning one diagnostic criteria concerning tender points was inconsistent.  With respect to chronic fatigue syndrome, the examiner concluded that the Veteran did not have both of the primary criteria or at least six of the ten secondary criteria required for a diagnosis of the condition.  At the same time, the examiner also appeared to indicate that the Veteran met seven of the secondary criteria for chronic fatigue syndrome (specifically, acute onset of condition, low-grade fever, fatigue lasting 24 hours or longer after exercise, migratory joint pains, generalized muscle aches or weakness, headaches, and sleep disturbance).

The Board finds the October 2010 VA examination to be insufficient as the examiner did not provide adequate explanations in support of his conclusion that the Veteran did not meet the required criteria for either fibromyalgia or chronic fatigue syndrome.  Specifically, the examiner did not sufficiently explain what all of the required diagnostic criteria are for these conditions, and appeared to contradict himself as to whether the Veteran met the requisite number of secondary criteria for a diagnosis of chronic fatigue syndrome.  Moreover, since such time, Social Security Administration records reflect that the Veteran is in receipt of disability benefits for a primary diagnosis of fibromyalgia.  Additionally, since the October 2010 VA examination, the Veteran has expanded the scope of her claims, indicating that she also seeks secondary service connection for both fibromyalgia and chronic fatigue syndrome as due to service-connected subcorneal acantholytic bullous dermatosis, autoimmune blistering disorder.  Accordingly, a remand is necessary in order to afford the Veteran another VA examination in order to determine the nature and etiology of these conditions that addresses all theories of entitlement.

Remand is also needed to attempt to obtain various records.  First, the Board's review of the record shows that development is incomplete with respect to medical treatment records from Naval healthcare facilities.  In October 2014, the AOJ sent a request for outpatient treatment records from 1990 to the present from the Commander Naval Hospital in Camp Pendleton, California, and from the Naval Medical Center in San Diego, California.  However, the record contains no medical records from these healthcare providers, and it appears that no action has yet been taken on the AOJ's October 2014 request.

The Board also finds that remand is also needed to obtain any relevant outstanding VA treatment records.  The claims file reflects records of VA medical treatment dated up to November 2013.  However, it appears that these VA treatment records involve only psychiatric treatment, and a CAPRI search by the AOJ shows that only VA treatment records related to depression were obtained.  Therefore, on remand, obtain all outstanding, pertinent VA treatment records for the Veteran.

With respect to private medical treatment records, the Board notes that the Veteran has claimed that she has received medical treatment from or consulted with various clinicians, including Dr. S. Ng (see September 13, 2011 Physician's Statement), Dr. T. Nguyen (see July 5, 2011 Veteran's Statement), Dr. S. Steele, Dr. D. Ramaswamy, C. Skerrett (see August 2008 email exchange with Veteran), Dr. M. Nass (see March 2009 email exchange with Veteran).  A review of the record shows that these records have not been obtained.  Accordingly, the AOJ should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional clinical records from these individuals.

The Board further notes that the Veteran has submitted purported two opinions from Dr. Steele (see June 9, 2009 letter) and Dr. Ramaswamy (see April 27, 2010 letter).  However, neither of these opinions are written on a physician's letterhead or signed by any specific person.  As such, it is unclear these opinions were drafted by the physicians themselves. Accordingly, the Veteran is invited to have these physicians resubmit their opinions on formally signed letters drafted on official letterhead.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of her claim of entitlement to service connection for fibromyalgia.  Such should be accomplished on remand.  Finally, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence, to include that received since the issuance of the December 2013 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claims of entitlement to service connection for fibromyalgia as secondary to her service-connected subcorneal acantholytic bullous dermatosis, autoimmune blistering disorder.

2.  Obtain all outstanding, pertinent VA treatment records of the Veteran.  Additionally, obtain all medical records dating from 1990 to the present from the Commander Naval Hospital in Camp Pendleton, California, and from the Naval Medical Center in San Diego, California, as specified in the October 2014 request to those facilities.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain any treatment records from Dr. S. Ng, Dr. T. Nguyen, Dr. S. Steele, Dr. D. Ramaswamy, C. Skerrett, and Dr. M. Nass.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

4.  Take appropriate action to notify the Veteran that she is invited to have Drs. Steele and Ramaswamy submit their purported medical opinions on formally signed letters drafted on official letterhead.  

5.  Following receipt of the foregoing records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of her claimed fibromyalgia.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Following a review of the record, the examiner should address the following inquiries:

(A)  Determine whether the Veteran has a current disability of fibromyalgia.  In doing so, the examiner is asked to consider and address, if necessary, records of the Social Security Administration showing her receipt of disability benefits for a primary disability of fibromyalgia.  

(B)  If a current disability of fibromyalgia is found, determine whether it is as likely as not (i.e., 50 percent probability or greater) that any such disability had its onset during, or is otherwise related to the Veteran's military service, to specifically include exposure to anthrax vaccinations administered in September 1999. 

(C) If a current disability of fibromyalgia is found, determine whether it is as likely as not (i.e., 50 percent probability or greater) that any such disability caused OR aggravated by the Veteran's service-connected subcorneal acantholytic bullous dermatosis, autoimmune blistering disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. The examiner must answer both questions concerning causation and aggravation.

The examiner should consider all evidence of record, including any lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

6.  Following receipt of the foregoing records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of her claimed chronic fatigue syndrome.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Following a review of the record, the examiner should address the following inquiries:

(A)  Determine whether the Veteran has a current disability of chronic fatigue syndrome.  

(B) If a current disability of chronic fatigue syndrome is found, determine whether it is as likely as not (i.e., 50 percent probability or greater) that any such disability had its onset during, or is otherwise related to the Veteran's military service, to specifically include exposure to anthrax vaccinations administered in September 1999. 

(C) If a current disability of chronic fatigue syndrome is found, determine whether it is as likely as not (i.e., 50 percent probability or greater) that any such disability caused OR aggravated by the Veteran's service-connected subcorneal acantholytic bullous dermatosis, autoimmune blistering disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. The examiner must answer both questions concerning causation and aggravation.

The examiner should consider all evidence of record, including any lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

7.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the December 2013 statement of the case.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


